DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claim(s) 1-15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (drawn to a laminated panel, Invention I, see Office action mailed 8-22-2021), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-10-2021. Applicant’s election of claims 16-20 (drawn to a method of making, Invention II, see Office action mailed 8-22-2021) in the reply filed on 11-10-2021 is acknowledged.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the
subject matter which the applicant regards as his invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, “the resultant printed paper layer” (Lns4-5) lacks antecedent basis
	Claim 17, the antecedent of “said paper” (Lns1,3) and “the paper” (Ln2) is not clear given that “paper” is recited as being part of several items: the paper layer in step (i) of claim 16; the paper layer in step (a) of claim 16; the resultant printed paper layer in step (a) of claim 16; the flexible treated or impregnated single finishing printed paper layer in step (a) of claim 16 – also, see the other locations in claim 16 where “paper” is recited. Clarification is respectively requested. 
Claim 17, “the surface” (Ln3) lacks antecedent basis. 
Claim 17, “the final printed image” (Lns4-5) lacks antecedent basis. 
Claim 17, “the visibility” (Ln5) lacks antecedent basis. 
Claim 18, “the styrene acrylic copolymers and Acrylic resins” (Lns7-8) lacks antecedent basis.
Claim 19, “said polyethylene grade” (Ln1) lacks antecedent basis. 
Claim 19, “said rubber based material” (Ln4) lacks antecedent basis. 
Claim 20, “said single finishing paper” (Ln2) lacks antecedent basis. For examination proposed, the “paper” in claim 20 is interpreted to be the flexible, treated or impregnated single finishing printed paper layer of claim 18. 
Claim 20, “the opposite side” (Ln3) lacks antecedent basis.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausi (US 2012/0276348 A1) (when a solid image or printed background color is required) .

Claim 16, Clausi teaches a method for the manufacture (¶28 Ln2) of a laminated panel (¶74 Lns9-12) consisting of: 
●preparing a flexible, treated or impregnated single finishing printed paper layer by: 
►treating a paper layer (Ex1 ¶71 Ln1) with an elastomeric resin (“WB-90 PURchem
solution Polymer [Wingdings font/0xE0] Ex1 ¶71 Ln7 = elastomeric resin (¶28 Lns9-11 [Wingdings font/0xE0] indicates resins used in method are elastomeric resins)) to produce a treated and impregnated paper layer, and then printing an decorative image onto the treated 20and impregnated paper layer (¶26 Lns1-2…recites printing on paper can be after impregnation) to produce the flexible, treated or impregnated single finishing printed paper layer (Ex1 ¶71 Ln10-11…the “dried sheets”); or
►15printing an image onto a paper layer forming a resultant printed paper layer (Ex1 ¶71
Ln1 [Wingdings font/0xE0] “Decorative papers” with “printing” recited, for example, ¶52 L3), and treating the resultant printed paper layer with an elastomeric resin (“WB-90 PURchem solution Polymer [Wingdings font/0xE0] Ex1 ¶71 Ln7 = elastomeric resin (¶28 Lns9-11 [Wingdings font/0xE0] indicates resins used in method are elastomeric resins)), and thus produce the flexible, treated or impregnated single finishing printed paper layer (Ex1 ¶71 Ln10-11…the “dried sheets”);
●placing the flexible, treated or impregnated single finishing printed paper layer adjacent to at least one side of a core panel (one of seven impregnated kraft paper sheets = Ex1 ¶73-¶74 Ln3), as a laminate structure, in a laminate panel press (Ex1 ¶74 Lns4-13); and25	
●pressing the laminate structure, with heating, in the press (Ex1 ¶74 Lns4-13; see Fig3 with ¶53). It is noted that another core may be, instead of one of the seven recited above, a paper board core layer (¶s52,60,61), a linoleum core layer (¶54), a natural fiber composite core layer (¶55), a cork core layer (¶56), a rubber core layer (¶57), a solid polyethylene or polypropylene core layer (¶58), a foam core layer (¶59). With respect to the use of “optionally embossing said laminate structure in said press, so as to produce a laminated panel”, Clausi teaches embossing the laminate structure, so as to produce a laminated panel at paragraphs 23-24. In Clausi there are steps for providing additional layers to the core panel; however, these additional layers are optional.
Claim 17, Clausi teaches that the printed image is an image which covers only a portion of the paper receiving the image in that the image is a wood grain pattern (¶71 Ln1) – where it is submitted that the pattern will necessarily have color such that it is visible when printed and that a surface of the core panel is visible through the wood grain pattern given; and, Clausi teaches all that is required in the claim for visibility to occur. 

Claim 18, Clausi teaches that the elastomeric resin comprises natural and/or synthetic resins, or combinations thereof, having with elastomeric properties including any one or a combination of elastomeric thermosetting or thermoplastic resins including polyethylene (PE); Polyurethanes; Polypropylene; Ethylene vinyl acetates; Ethylene vinyl alcohol; Polyesters; Polyolefin; elastomeric- 10modified Melamine thermoset resins, Urea and Urea-modified thermoset resins; ESI (ethylene styrene interpolymer), or any of styrene acrylic copolymers and Acrylic resins; rubber based materials, silicone, fluorocarbon, acrylamide, epichlorohydrin, and/or carboxylated natural and synthetic latexes; or combinations thereof (¶63).

Claim 19, Clausi teaches that a polyethylene grade is LLDPE (Linear Low-density Polyethylene), LDPE (Low-density Polyethylene), MDPE (Medium-density Polyethylene) or HDPE (High-density Polyethylene), said Polyolefin is TPO (Thermoplastic polyolefin), or wherein a rubber based material is NBR (nitrile butadiene), SBR (styrene butadiene) or CR (chloroprene) (¶63).

Claim 20, Clausi teaches that the laminate structure is pressed with the flexible, treated or impregnated single finishing printed paper layer on one side of the core panel, in the absence of a backing layer on an opposite side of the core panel. See previously recited locations in the reference and paragraph 22 which indicates that a backing layer is not required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausi as applied to claims 16-20 above (when a solid image or printed background color is required).

Claim 17, Clausi does not that the image printed on the paper is solid or a printed background color which blocks view of the core panel. However, flooring panels of a solid color, for example – red or blue – are conventional and well-known in the art and this allows one to have a variety of panels to choose from according to the color one desires; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Clausi.
Other Prior Art of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lerner teaches making a decorative product including a paper layer having been impregnated.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a Customer Service Representative, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745